Citation Nr: 1718006	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neurologic disorder of the bilateral upper and lower extremities, to include as secondary to the service-connected lumbar and cervical spine disabilities.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds.

3.  Whether new and material evidence has been received to reopen a claim of service connection for pneumonitis and atelectasis.

4.  Entitlement to service connection for a left lung disorder with scarring.

5.  Entitlement to service connection for a disorder manifested by the inability to talk in the mornings.

6.  Entitlement to service connection for a left diaphragm disorder.
7.  Entitlement to service connection for a disorder manifested by problems swallowing.

8.  Entitlement to service connection for a prostate disorder.

9.  Entitlement to service connection for panic attacks.

10.  Entitlement to a compensable rating for sinusitis.

11.  Entitlement to a compensable rating for generalized periodontitis with bone loss.

12.  Entitlement to a compensable rating for chest pains and shortness of breath.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

In June 2015 and March 2017, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following his hearing, the Veteran submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).  To the extent that the waiver does not apply to additional medical records added to the claims folder after the evidence submitted with the waiver, such are either cumulative or duplicative of evidence already considered by the RO or are not relevant to the issues being adjudicated herein.  

As discussed below, the Board is reopening the previously denied claims of service connection of a neurologic disorder of the bilateral upper and lower extremities; a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds; and pneumonitis and atelectasis.  Those underlying service connection issues, in addition to the remaining issues not being dismissed or decided herein, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claims for service connection for a disorder manifested by problems swallowing, a prostate disorder, and panic attacks; and for a compensable rating for sinusitis. 

2.  In a July 1987 decision, the Board denied service connection for a chronic neurological disorder manifested by pain in the joints of the upper and lower extremities on the basis that there was no diagnosed disorder other than the neuritis associated with the service-connected cervical spine disability.

3.  In a June 2006 rating decision, the RO denied service connection for bilateral arm and leg conditions as secondary to the service-connected lumbar and cervical spine disabilities on the basis that there was no nexus.

4.  Evidence received after the July 1987 and July 2004 denials relate to unestablished facts necessary to substantiate the claim of service connection for a neurologic disorder of the bilateral upper and lower extremities, and raises a reasonable possibility of substantiating the underlying claim.

5.  By an unappealed July 2004 rating decision, the RO denied service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds on the basis that there was no evidence showing a diagnosis.

6.  Evidence received after the July 2004 denial relates to unestablished facts necessary to substantiate the claim of service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds and raises a reasonable possibility of substantiating the underlying claim.

7.  By an unappealed December 1990 rating decision, the RO denied service connection for pneumonitis and atelectasis on the basis that there was no evidence showing a relationship to the Veteran's military service, to include being secondary to the service-connected respiratory disability.

8.  Evidence received after the December 1990 denial relates to unestablished facts necessary to substantiate the claim of service connection for pneumonitis and atelectasis and raises a reasonable possibility of substantiating the underlying claim.

9.  The generalized periodontitis with bone loss has not resulted in lost masticatory surface that cannot be restored by suitable prosthesis.

10.  The chest pains and shortness of breath has resulted in the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent throughout this appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for a disorder manifested by problems swallowing by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for service connection for a prostate disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the claim for service connection for panic attacks by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal of the claim for a compensable rating for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The Board's July 1987 denial of service connection for a chronic neurological disorder manifested by pain in the joints of the upper and lower extremities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

6.  The RO's June 2006 denial of service connection for bilateral arm and leg conditions as secondary to the service-connected lumbar and cervical spine disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

7.  Evidence received since the final July 1987 and June 2006 decisions is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The RO's July 2004 denial of service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

9.  Evidence received since the final July 2004 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The RO's December 1990 denial of service connection for pneumonitis and atelectasis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

11.  Evidence received since the final December 1990 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

12.  The criteria for a compensable rating for generalized periodontitis with bone loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.150 Diagnostic Code (DC) 9913 (2016).

13.  The criteria for a 10 percent rating, but no higher, for chest pains and shortness of breath have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6845 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As regards the petitions to reopen, as the Board is reopening the Veteran's claims, no discussion of VA's duties to notify and assist with regards to these claims is necessary.  

Regarding the increased rating claims being decided herein, April 2007 and September 2008 letters was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a June 2016 SSOC following the compliant letters.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's available service treatment records (STRs) and post-service medical records were obtained.  A December 2016 response from the Social Security Administration (SSA) shows that there were no medical records; therefore, no SSA records were obtained.  The Board observes that the Veteran's STRs are incomplete.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent VA examinations were obtained in March 2011, June 2012, and May 2016.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the increased rating claims adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that at his hearing, the Veteran testified that his service-connected dental and respiratory disabilities were more severely disabling than the currently assigned ratings.  As noted above, the most recent examinations were in May 2016; the Veteran did not assert that his disabilities have worsened since those examinations.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

II.  Analysis 

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of service connection for a disorder manifested by problems swallowing, a prostate disorder, and panic attacks; and for a compensable rating for sinusitis.  See March 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for a disorder manifested by problems swallowing, a prostate disorder, and panic attacks; and for a compensable rating for sinusitis, and they are dismissed.

B.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

	1.  Neurologic Disorder of the Bilateral Upper and Lower Extremities

Service connection for a chronic neurological disorder manifested by pain in the joints of the upper and lower extremities was denied by the Board in July 1987 because the evidence did not show a definitive diagnosis other than the neuritis associated with the service-connected cervical spine disability.  Service connection for bilateral arm and leg conditions as secondary to the service-connected lumbar and cervical spine disabilities was denied in a June 2006 rating decision as the evidence did not show a nexus between diagnosed neuropathy and the Veteran's military service, including being secondary to service-connected disabilities.  After receiving notice of that decision, the Veteran did appeal the denial of those issues.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the July 1987 Board decision consisted of the Veteran's available STRs, post-service treatment records, September 1983 and March 1985 VA examinations, and January 1987 hearing testimony.  His STRs showed no treatment for, or diagnosis of, any disorders of the bilateral upper and/or lower extremities.  The September 1983 VA examination shows that the Veteran was diagnosed with arthralgia of undetermined etiology.  At the March 1985 VA examination, the Veteran was diagnosed with minimal neurologic abnormalities, and only subjective in the form of vague sensory decreases.  The examiner noted that the neurologic examination was otherwise normal.  Nerve conduction velocity (NCV) studies and an electromyograph (EMG) in January 1985 were normal; NCV studies in August 1985 and April 1986 were again normal.  At his hearing, the Veteran testified that he had problems since an in-service back injury.  January 1987 Hearing Transcript (H.T.) at 5-6.  Evidence of record at the time of the June 2006 rating decision consisted of additional post-service treatment records, including an August 2004 record revealing that NCV studies and an EMG showed polyneuropathy.  The evidence did not show that such was related to the Veteran's military service.

Accordingly, at the time of the denial in July 1987, the claims folder contained no competent evidence that the Veteran had a definitive diagnosis of a neurologic disorder other than the neuritis associated with the service-connected cervical spine disability.  Thus, the Board, in July 1987, denied service connection.  That denial is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1100 (2016).  At the time of the June 2006 denial, the claims folder contained no competent evidence of a nexus between polyneuropathy and the Veteran's military service, to include being secondary to service-connected disabilities.  Thus, the RO denied service connection and this decision is also final.  Id.; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.

In reaching the conclusion that the July 1987 Board decision and June 2006 rating decision are final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2016).  Here, the July 1987 Board decision was the appellate decision for a claim filed in February 1983.  As such, the July 1987 Board decision is final.  As no additional evidence pertinent to the issue of service connection for bilateral arm and leg conditions as secondary to the service-connected lumbar and cervical spine disorders was received prior to the expiration of the appeal period, the June 2006 rating decision is also final.  

The relevant evidence received since the July 2006 denial consists of additional treatment records and the Veteran's contentions.  The Veteran's May 2012 substantive appeal shows that he reported that his symptoms began during service.     

The evidence of record obtained since the July 1987 Board decision shows a current diagnosis of a neurologic disorder other than neuritis associated with the service-connected cervical spine disability.  Since the June 2006 rating decision, the evidence suggests that his neuropathy is related to his military service, as the Veteran testified about symptoms that began during service.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for a neurologic disorder of the bilateral upper and lower extremities.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  




2.  Disorder Manifested by Joint and Muscle Pain, Weakness, Fevers, and Frequent Colds

Service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds was initially denied in July 2004 because the evidence did not show a diagnosis of a chronic disorder.  After receiving notice of that decision, the Veteran did appeal the denial of this issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the July 2004 rating decision consisted of the Veteran's available STRs and post-service treatment records.  His STRs showed no treatment for, or diagnosis of, any chronic disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds.  Post-service treatment records also did not show any such disorder.  

Accordingly, at the time of the denial in July 2004, the claims folder contained no competent evidence that the Veteran had a diagnosis of a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds.  Thus, the RO, in July 2004, denied service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds was received prior to the expiration of the appeal period.  The July 2004 rating decision is thus final.  

The relevant evidence received since the denial consists of additional treatment records and the Veteran's contentions.  In his May 2012 substantive appeal, the Veteran asserted having problems with fevers and colds since he had pneumonia during service.  

The evidence of record obtained since the July 2004 rating decision suggests that the Veteran has had problems with fevers and colds since service.  Although no diagnosed disorder has been shown, the Veteran's contentions regarding his symptoms relates to unestablished facts necessary to reopen the previously denied claim of service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds as such establishes that he may in fact have a disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

      3.  Pneumonitis and Atelectasis

Service connection for pneumonitis and atelectasis was initially denied in December 1990 because the evidence did not show that such was related to the Veteran's military service, including to the service-connected respiratory disability.  After receiving notice of that decision, the Veteran did appeal the denial of this issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the December 1990 rating decision consisted of the Veteran's available STRs and post-service treatment records.  His STRs showed no treatment for, or diagnosis of, for pneumonitis and atelectasis.  Post-service treatment records showed a diagnosis of pneumonitis and atelectasis.  See, e.g., August 1989 emergency care and treatment note.  None of his records contained any opinion relating such to his military service, to include being secondary to the service-connected respiratory disability. 

Accordingly, at the time of the denial in December 1990, the claims folder contained no competent evidence that the Veteran had pneumonitis and atelectasis related to his military service.  Thus, the RO, in December 1990, denied service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for pneumonitis and atelectasis was received prior to the expiration of the appeal period.  The December 1990 rating decision is thus final.  
The relevant evidence received since the denial consists of additional treatment records and the Veteran's contentions  In his May 2012 substantive appeal, the Veteran asserted having pneumonia during service resulting in a scarred lung causing pneumonitis and atelectasis.  

The evidence of record obtained since the December 1990 rating decision suggests that the Veteran's pneumonitis and atelectasis may be related to his military service.  Although no medical opinions relating such to service have been shown, the Veteran's contentions regarding his disability being related to in-service pneumonia relates to unestablished facts necessary to reopen the previously denied claim of service connection for pneumonitis and atelectasis.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

C.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
	1.  Generalized Periodontitis with Bone Loss

The Veteran's generalized periodontitis with bone loss is rated as zero percent or noncompensably disabling under DC 9913, which evaluates impairment from loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  

Specifically, pursuant to DC 9913, a zero percent disability rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  38 C.F.R. § 4.150, DC 9913 (2016).

A 10 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side are missing.  Id.

A 20 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and all upper and lower posterior or all upper and lower anterior teeth are missing.  Id.

A 30 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all upper or all lower teeth.  Id.

A 40 percent disability rating is assigned where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all teeth.  Id.

The Veteran was provided a VA examination in March 2011.  Examination revealed multiple missing top and bottom teeth.  The Veteran had a well-fitting complete maxillary denture and mandibular removable partial denture.  He reported having pain when using his dentures for eating.  He also claimed to have difficulty eating properly because he could not chew well.  The Veteran reported headaches, ear aches and paresthesia in his face.  The examiner opined that they could not see any dental cause for his paresthesia.  They reported that the Veteran had temporomandibular joint (TMJ) and myofascial pain that were most likely caused by bruxism and clenching.  The examiner opined that bruxism was a developmental neuromuscular parafunctional habit that was not a result of military service.

A VA examination in May 2016 shows that the Veteran had no remaining teeth.  The examiner reported that there was no evidence of a fracture and the Veteran had no loss of function of his TMJ.  They opined that the Veteran's dental condition did not impact his ability to work.  It was noted that the Veteran was 91 years old and had dementia.  

None of the Veteran's treatment records have shown that the lost masticatory surface cannot be restored by suitable prosthesis.  The Veteran has contended that a compensable rating is warranted due to "non-dental" aspects of this disability, including sinus problems, infections in the gums, pain when eating, headaches, ear aches, and eye pain.  See May 2012 substantive appeal.  In his substantive appeal, the Veteran acknowledges that his dentures and partial fit well.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted at any time during this appeal.  As noted above, compensable ratings require that the lost masticatory surface cannot be restored by suitable prosthesis.  The 2011 examination, as well as the Veteran's own statements, show that he has dentures.  Neither the two VA examiners nor any of the Veteran's treatment records have shown that his missing teeth are not restorable by suitable prosthesis.  As such, a compensable rating is not warranted.

In finding that a compensable rating is not warranted, the Board acknowledges the Veteran's contentions.  However, the applicable rating criteria for his service-connected disability addresses whether lost teeth are restorable by suitable prosthesis.  As the evidence shows well-fitting dentures, the criteria for a compensable rating have not been met.  To the extent that the Veteran has problems of pain while chewing, such will be addressed in the extraschedular portion of the decision below.  Additionally, the 2011 examiner opined that at least the Veteran's TMJ and myofascial pain were due to bruxism, which is not a service-connected disability.  The Board has rated the Veteran's service-connected disability of generalized periodontitis with bone loss under the applicable diagnostic code.  To the extent that the Veteran has symptoms associated with another dental disorder, such is not service-connected.  The Veteran is free to file for a claim seeking service connection for additional dental disorders.  

For these reasons, the Board finds that the criteria for a compensable rating have not been met.

      2.  Chest Pains and Shortness of Breath

In this case, the Veteran's respiratory disability is currently evaluated as zero percent or noncompensably disabling under 38 C.F.R. § 4.97, DC 6845, which evaluates impairment from chronic pleural effusion or fibrosis. 

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845 includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2016).

Specifically, pursuant to DC 6845, a 10 percent rating requires Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6845 (2016).

A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  Id. 

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent rating requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or cardiorespiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

The post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2016).

Treatment records include a PFT dated in March 2011.  The Veteran's post bronchodilator findings were FEV-1 of 81 percent predicted; FEV-1/FVC of 73 percent; and DLCO of 86 percent.  

The Veteran was afforded a VA examination in March 2011.  He reported dyspnea at rest and with exertion.  He stated he could walk half a block before becoming short of breath.  He stated that he could climb one flight of stairs if he had to, but he would be slow and out of breath at the end.  He was not on any supplemental oxygen.  He reported using an inhaler daily.  No PFTs were performed.

At a VA examination in June 2012, the Veteran reported smoking for approximately 20 years and stopping in the 1970s.  He reported dyspnea on exertion.  The Veteran was prescribed an inhaler; he did not list his inhaler on his personal medication list.  No outpatient oxygen therapy was required.  No cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension were noted.  PFT testing showed post-bronchodilator results of FEV-1 of 83 percent predicted; and FEV-1/FVC of 78 percent predicted.  Only pre-bronchodilator results for DLCO were included and was 84 percent predicted.  The examiner opined that the test result of FEV-1 percent predicted most accurately reflected the Veteran's level of disability.  The examiner opined that the Veteran was capable of sedentary to light or moderate duty employment.  

The examiner opined that the Veteran's restrictive lung disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  A thorough rationale was provided.  In an addendum opinion dated in July 2012, the examiner opined that the PFTs related to the nonservice-connected restrictive lung disease and reflected that disorder.  

The Veteran was provided a VA examination in May 2016.  He reported that he had no coughing, congestion, or shortness of breath.  He also reported that he required no medications.  PFT testing showed post-bronchodilator results of FEV-1 of 76 percent predicted; and FEV-1/FVC of 76 percent predicted.  Pre-bronchodilator results of 90 percent of DLCO were reported.  The examiner opined that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner also opined that the Veteran's disability did not impact his ability to work.  

Except for the March 2011 PFT results discussed above, the Veteran's treatment records do not include PFT results showing post-bronchodilator findings.  

Based on a review of the evidence, the Board concludes that a compensable 10 percent rating throughout this appeal.  The March 2011 PFT results show FEV-1/FVC of 73 percent; the PFT results at the 2012 VA examination revealed FEV-1/FVC of 78 percent predicted; and the PFT results at the 2016 VA examination showed FEV-1 of 76 percent predicted and FEV-1/FVC of 76 percent predicted.  As noted above, a 10 percent rating under DC 6845 contemplates FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  In this case, considering the PFT results shown throughout this appeal, a compensable rating is warranted.  A rating higher than 10 percent is not warranted as the PFT results do not meet the criteria for any of the higher ratings, nor has oxygen consumption or any cardiopulmonary complications been shown.

In assigning a compensable rating, the Board acknowledges that the 2012 examiner reported that the Veteran's PFT results related to the nonservice-connected restrictive lung disease.  However, in this case, the Veteran's service-connected disability is rated under a diagnostic code that specifically utilizes PFT results.  Moreover, the 2016 examiner did not specify that the PFT results from that examination did not represent the Veteran's service-connected disability.  Consequently, when affording the Veteran the benefit-of-the-doubt, absent any other criteria for which to rate the Veteran's service-connected disability, the Board is considering the Veteran's PFT results to rate this disability.  The Board also acknowledges that the 2012 and 2016 examiners opined that the FEV-1 results most accurately reflected the Veteran's disability.  As noted above, the 10 percent rating assigned is based, in part on the FEV-1/FVC results shown in 2011 and 2012.  However, the 2016 examination showed FEV-1 results warranting a 10 percent rating.  Given that his PFT results throughout this appeal have been similar, the Board concludes that a 10 percent rating is warranted throughout this appeal based on all PFT results.  
 
Therefore, in light of the above, the Board concludes that a 10 percent rating, but no higher, is warranted throughout this appeal. 

	3.  Other Considerations

As noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a disorder manifested by problems swallowing is dismissed.

Entitlement to service connection for a prostate disorder is dismissed.

Entitlement to service connection for panic attacks is dismissed.

Entitlement to a compensable rating for sinusitis is dismissed.  

New and material evidence having been received, the claim for service connection for a neurologic disorder of the bilateral upper and lower extremities, to include as secondary to the service-connected lumbar and cervical spine disabilities, is reopened.  

New and material evidence having been received, the claim for service connection for a disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds is reopened.  

New and material evidence having been received, the claim for service connection for pneumonitis and atelectasis is reopened.  

Entitlement to a compensable rating for generalized periodontitis with bone loss is denied.

A rating of 10 percent for chest pains and shortness of breath is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining claims.  As noted above, the Veteran's STRs are incomplete.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to assist the claimant in developing the claim.  See Russo, 9 Vet. App. 46.

The Veteran has not been provided VA examinations with appropriate medical opinions for the claims remaining on appeal.  Although the Veteran discussed his left lung with scarring and pneumonia with the 2011, 2012, and 2016 respiratory examiners, no opinions regarding these claimed disorders considering the Veteran's contentions was requested.  After reviewing all of the evidence, including the Veteran's contentions, in light of the heightened duty to assist, the Board concludes that a remand for comprehensive VA examinations with medical opinions for the issues remaining on appeal would be beneficial.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA facilities and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed neurologic disorder of the bilateral upper and lower extremities; disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds; pneumonitis and atelectasis; left lung disorder with scarring; disorder manifested by the inability to talk in the mornings; and left diaphragm disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

The examiner(s) is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed neurologic disorder of the bilateral upper and lower extremities; disorder manifested by joint and muscle pain, weakness, fevers, and frequent colds; pneumonitis and atelectasis; left lung disorder with scarring; disorder manifested by the inability to talk in the mornings; and/or left diaphragm disorder had their onset in service or are related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's testimony at his March 2017 hearing that all of his claimed disorders are the result of an in-service accident in Vietnam when a stack of boxes fell on him. 

For the claim of service connection for a neurologic disorder of the bilateral upper and lower extremities, the examiner should also opine as to whether any diagnosed disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbar and/or cervical spine disabilities [If any neurologic disorder is found to have been aggravated by the service-connected lumbar and/or cervical spine disabilities, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

For the claim of service connection for a disorder manifested by the inability to talk in the mornings, the examiner should opine as to whether any diagnosed disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected dental and/or cervical spine disabilities [If any disorder is found to have been aggravated by the service-connected dental and/or cervical spine disabilities, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's assertion in a May 2010 correspondence that his inability to talk in the mornings is related to bone spurs resulting from his service-connected cervical spine disability.

3.  Then, after ensuring that the requested opinions comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  Please note that this case has been advanced on the Board's docket on account of the Veteran's age.  If any benefit remains denied, the Veteran must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


